f‘.".

IN THE UNITED sTATES DISTRICT coURT 15'012l n_
THE soUTHERN DIsTRIcT oF GEORGIA ~’"" L?:’l-f}r 19
sAvANNAH DIvIsION

 

BELINDA LEE MALEY, individually
and on behalf of the Estate of
Matthew Clinton Loflin,
deceased; and GENE LOFLIN,
individually;

Plaintiffs,

V. CASE NO. CleG-OGO

CORIZON HEALTH, INC., a
Delaware corporation; and SCOTT
H. KENNEDY, M.D.;

 

Defendants.
O R D E R
Before the Court is Defendants’ Motion in Limine. (Doc.
ll9.) In their motion, Defendants request that this Court

trifurcate the upcoming trial in this case, exclude some of
Plaintiffs' potential evidence and implement a variety of other
miscellaneous rules at trial. Plaintiffs have provided a
detailed response to Defendants’ motion. (Doc. 120.} Without the
context of trial and the exact testimony or evidence at issue,
the Court is unable to fully consider many of Defendants’
requests. To the extent that the Court is able to rule on
Defendants' requests Or Offer guidance to the parties, the Court

has provided a detailed discussion below. For the following

reasons, Defendants' motion is GRANTED IN PART, DENIED IN PART
and DEFERRED IN PART.
l. Trifurcation

In their motion, Defendants first request that this Court
trifurcate the trial in this case to allow for the jury to
separately consider (l) whether Defendant Kennedy was
deliberately indifferent to Matthew Loflin's serious medical
condition; (2) whether Defendant Corizon maintained a policy or
custom that constituted deliberate indifference to Loflin's
medical condition and if that policy or custom caused Defendant
Kennedy’s deliberate indifference; and (3) what amount Of
punitive damages and attorneys’ fees are warranted in this case.
(Doc. 119 at 2-4.) Defendants contend that trifurcating the
trial will help to avoid confusion of the issues in this case.
Defendants assert that Defendant Corizon can only be held liable
if the jury first finds that Defendant Kennedy was deliberately
indifferent to Loflin's medical needs. (;d;) Accordingly,
Defendants allege that it would be most practical to consider
whether Defendant Kennedy was deliberately indifferent to
Loflin's medical needs before allowing the jury to consider
whether that violation was a result of a policy or custom
maintained by Defendant Corizon. (;d;)

After careful consideration, the Court disagrees with the

fundamental premise of Defendants’ argument and, accordingly,

denies Defendants’ request to trifurcate the trial. Under
Federal Rule of Civil Procedure 42(b), the court may, “for
convenience, to avoid prejudice, or to expedite and economize,
[] order a separate trial of one or more separate issues,
claims, crossclaims, counterclaims, or third-party claims.” When
determining whether to try issues separately courts consider
various factors including:

(l) convenience; (2) prejudice; (3) expedition; and
(4) economy; a court reviewing a motion for separate
trials may properly consider (5) whether the issues
sought to be tried separately are significantly
different; (6) whether they are triable by jury or the
court; (7) whether discovery has been directed to a
single trial of all issues; (8) whether the evidence
required for each issue is substantially different;
(9) whether one party would gain some unfair advantage
from separate trials; (10) whether a single trial of
all issues would create the potential for jury bias or
confusion; and (11) whether bifurcation would enhance
or reduce the possibility of a pretrial settlement.

Kimberly-Clark Corp. v. James River Corp. of Va., 131 F.R.D.

 

607, 608-09 (N.D. Ga. 1989).

In this case, the Court finds that there is a substantial
overlap between the facts that could potentially prove that
Defendant Kennedy was deliberately indifferent to Loflin's
medical condition and the facts supporting Plaintiffs’ theory
that Defendant Corizon is liable for' maintaining' a policy or
custom to deny access to medical care in order to save money.
Plaintiffs’ case is premised on the theory that Defendant

Kennedy made decisions to delay Loflin's access to medical care

3

because of Defendant Corizon’s cost-saving policy. Accordingly,
the Court does not see the benefit of separately trying these
closely-related issues.

Moreover, the Court disagrees with Defendants’ assertion
that liability against Defendant Corizon can only be found if a
jury first concludes that Defendant Kennedy was deliberately
indifferent to Loflin's medical condition. In order to prove
their claim against Defendant Corizon, Plaintiffs must be able
“to show ‘(1) that [Loflin’s] constitutional rights were
violated; (2) that [Defendant Corizon] had a custom or policy
that constituted deliberate indifference to that constitutional
right; and (3) that the policy or custom caused the

violation.’ ” Bankshot Billiards, Inc. v. City of Ocala, 634

 

F.3d 1340, 1349 (11th Cir. 2011) (quoting McDowell v. Brown, 392

 

F.3d 1283, 1289 (11th Cir. 2004)). Under the first prong,
Plaintiffs are only required to prove that Loflin's
constitutional rights were violated, not that Defendant Kennedy
specifically violated Loflin's constitutional rights. As a
result, trying the issue of Defendant Kennedy's liability
separately from Defendant Corizon’s liability would not provide
any apparent benefit. In fact, the Court is concerned that
trying the issues separately would actually cause more confusion

of the issues.

While the Court will not trifurcate the trial, the Court
will bifurcate this trial in order to allow the jury to
separately consider Defendants’ liability from the issue of
punitive damages. At the pre-trial conference in this case, the
parties expressly provided their consent to bifurcating the
trial. Accordingly, the jury will only be permitted to hear
evidence related to punitive damages after the jury considers
the issue of Defendants' liability.

2. Opinion Testimony Regarding Whether Defendants were
“Deliberately Indifferent”

Next, Defendants “anticipate that Plaintiffs may try to
solicit opinions from witnesses regarding whether the defendants
were deliberately indifferent to Matthew Loflin's medical
needs.” (Doc. 119 at 4.) Defendants assert that witnesses should
not be permitted to offer their opinions as to whether
Defendants were deliberately indifferent to Loflin's medical
needs because that determination depends on a subjective inquiry
into what the Defendants knew at the time they were providing
care to Loflin. (;d; at 4-6.) Because the inquiry is subjective,
Defendants contend that other witnesses cannot testify as to
what Defendants knew at the time of the events of this case.
(lg;) For example, Defendants cite that “witnesses who were not

present for the conversations between Dr. Kennedy and Dr. Pugh

at issue in this case should not be permitted to opine what Dr.
Kennedy was thinking based on other interactions.” (ld; at 5-6.)
Although the Court generally agrees with Defendants’
argument, the Court is unable to conclude at this time that any
specific testimony should be excluded. Under the Federal Rules
of Evidence, lay witnesses are not permitted to speculate and
must base their testimony on their own interactions and
perceptions. §§§ Fed. R. Evid. 701. Moreover, the Court agrees
that expert witnesses should not offer legal conclusions about
whether Defendants Corizon or Kennedy were deliberately
indifferent to Loflin's medical needs. §ee Fed. R. Evid. 702;

see also Omar v. Babcock, 177 F. App’x 59, 59 n.5 (11th Cir.

 

2006)(upholding a district court's decision not to permit an
expert to testify as to the state of mind of the defendants).
Pursuant to Federal Rule of Evidence 704, however, an expert’s
“opinion is not objectionable just because it embraces an
ultimate issue.” Without the context of trial and the specific
testimony, this Court is unable to say whether any given
testimony will violate these general principles. Accordingly,
the Court defers ruling on this issue.

3. Opinion Testimony Regarding an Alleged Pattern of
Substandard Care

 

Next, Defendants raise concerns that “Plaintiffs will

attempt to argue and introduce conclusory evidence in the form

or (sic.) an opinion that Corizon Health maintained a ‘pattern’
of substandard care.” (Doc. 119 at 6.) Defendants contend that
no witness should be permitted to offer conclusory opinions as
to the legal issues in this case. (ld;) Instead, Defendants
contend that Plaintiffs must offer “admissible evidence showing
a significant number of` substantially similar events ‘to prove
their case.” (ld;) In response, Plaintiffs assert that they do
not intend to introduce any impermissible evidence. (Doc. 120 at
5.) Plaintiffs, however, assert that Defendants have incorrectly
stated that Plaintiffs must prove a pattern of substandard care
in order to succeed at trial. (ld;) Instead, Plaintiffs argue
that they are only required to show that Defendant Corizon
maintained a policy or custom of deliberate indifference. (ld;)
As an initial matter, the Court pauses to address
Plaintiffs’ assertion that Defendants have mischaracterized what
Plaintiffs are required to show at trial. In their response,
Plaintiffs contend that if they “demonstrate to the jury’s
satisfaction that ‘[a]n act performed pursuant to a custom has
not been formally approved by an appropriate decision maker’ or
that the custom or policy itself is unconstitutional, Corizon
Health may fairly be subjected to liability.” (ld;) Within this
statement, Plaintiffs seem to suggest that they could prove that
Defendant Corizon maintained a custom of denying access to

medical care based on one isolated incident. To the extent that

Plaintiffs make this assertion, this interpretation of the law
is incorrect. It is well established that “[a] single incident
would not be so pervasive as to be a custom.” Grech v. Clayton
Cty., Ga., 335 F.3d 1326, 1330 n.6 (11th Cir. 2003). Rather, a
plaintiff can establish the existence of a custonl by showing
such “a longstanding and widespread practice [that it] is deemed
authorized by the policymaking officials because they must have
known about it but failed to stop it.” Brown v. City of Fort
Lauderdale, 923 F.2d 1474, 1481 (11th Cir. 1991). If a plaintiff
is unable to show a series of constitutional violations to
establish a custom, the plaintiff may still be able to succeed
by showing that Defendant Corizon implemented a policy that was

itself unconstitutional. Craig v. Floyd Cty., Ga., 643 F.3d

 

1306, 1310 (11th Cir. 2011) (citing Estate of Novack ex rel.

 

Turbin v. Cty. Of WOOd, 226 F.3d 525, 531 (7th Cir. 2000)).

 

With respect to Defendants’ request to limit witness
testimony about an alleged pattern of substandard care, the
Court is unable to fully rule on Defendants’ request. At this
point, Defendants have not provided any specific testimony for
this Court’s consideration. Without the context of trial or the
specific testimony at issue, this Court defers ruling on
Defendants’ request. The parties are reminded, however, that the
evidence at trial will be guided by the Federal Rules of

Evidence.

4. Arguments Amounting to Respondent Superior Liability
Against Corizon

Here, Defendants request that the Court should prohibit
Plaintiffs from making any argument or allegation that Defendant
Corizon can. be liable under a theory of respondent superior.
(Doc. 119 at 7-8.) Defendants assert that Defendant Corizon can
only be held liable if Defendant Corizon maintains a pattern or
custon1 of deliberate indifference. (ld;) While Defendants are
correct that Defendant Corizon cannot be held liable under a
theory of respondent superior, §£§gh, 335 F.3d at 1329, the
Court cannot exclude any evidence at this time. Defendants have
not pointed to any potential evidence for this Court’s
consideration. Moreover, as Plaintiffs correctly point out,
evidence which shows that a Corizon employee was deliberately
indifferent to an inmate's medical condition may be relevant to
whether Defendant Corizon maintained a policy or custom of
deliberate indifference. (Doc. 120 at 5-6.) Because the issues
are closely related, the Court cannot exclude any evidence based
on Defendants’ request at this time and defers ruling on this
issue until trial.

5. Betty Riner Lawsuit

 

Next, Defendants contend that Plaintiffs should not be
permitted to introduce any evidence of an employment

discrimination lawsuit filed by three former employees against

Defendant Corizon. (Doc. 119 at 8.) Defendants contend that
admitting the pleadings would be impermissible hearsay and
cumulative of witness testimony that could be provided by those
employees at trial. (ld;) In response, Plaintiffs agree that
this evidence should not be used in their case-in-chief. (Doc.
120 at 6.) Instead, Plaintiffs request that the Court allow
Plaintiffs to admit the evidence at trial for impeachment or
rebuttal purposes if necessary. (ld;) After careful
consideration, the Court will grant Defendants’ request and
Plaintiffs will not be permitted to use this exhibit in their
case-in-chief. Without the context of trial to guide this
Court’s consideration of how the exhibit could be used for
impeachment purposes, however, the Court defers ruling on
whether this exhibit would be permissible for impeachment or
rebuttal purposes.

6. Dr. Pugh’s Declaration from Oregon

 

Defendants request that Plaintiffs should be prohibited
from admitting evidence from a declaration signed by Dr. Pugh in
another case against Defendant Corizon in Oregon. (Doc. 119 at
8-9.) Defendants contend that the declaration is hearsay,
cumulative, and prejudicial. (ld;) Defendants fear that
Plaintiffs may use the declaration in an attempt to show the
jury that there is another pending lawsuit against Defendant

Corizon. (Id.) In response, Plaintiffs concede that they Should

10

not admit the declaration in their case-in-chief, but request
permission to use the evidence for rebuttal or impeachment
evidence if necessary. (Doc. 120 at 6.) From this Court’s
limited understanding of how Plaintiffs intend to use the
declaration at trial, the Court finds that the declaration is
unlikely to be admissible at trial. In this Court’s view, the
declaration has little relevance to the facts of this case.
Without the context of trial or knowing what information the
declaration contains, the Court defers ruling on Defendants’
request at this time. Plaintiffs may be able to show at trial
that the evidence in the declaration is relevant in rebuttal or
impeachment. The declaration, however, should not be used in
Plaintiffs’ case-in-chief.

7. Hearsay Testimony from Betty Riner

 

Defendants request that this Court not permit Betty Riner
to provide any hearsay testimony in this case. (Doc. 119 at 9-
10.) Defendants cite that Riner provided allegations in her
depositions in which she based her opinions on things she heard
from other people. (ld;) For their part, Plaintiffs contend that
they do not intend to elicit any impermissible hearsay from
Riner. (Doc. 120 at 6.) Accordingly, Defendants request is
granted. The Court notes that impermissible hearsay will not be

permitted at trial by any witness.

11

8. Allegations or Evidence about Virginia O’Neill

Next, Defendants contend that Plaintiffs should not be
permitted to admit any evidence related to Virginia O’Neill
because she is no longer a defendant in this action. (Doc. 119
at 10-11.) Specifically, Defendants contend that evidence
related to “whether people liked working for [Ms. O’Neill],
whether people in the CCSO got along with Ms. O’Neill . . q
whether Ms. O’Neill was doing a ‘good job,' and the
circumstances of Ms. O’Neill[‘s] disengagement from her
employment with Corizon Health” should not be introduced at
trial. (ld;) For their part, Plaintiffs contend that they do not
intend to introduce any impermissible evidence related to
O’Neill. (Doc. 120 at 6.) Without the context of trial or more
specifics about the evidence against O’Neill, the Court is
unable to fully consider Defendants’ request. The Court notes
that, in accordance with the Federal Rules of Evidence,
irrelevant evidence not related to the facts of this case will
not be admitted at trial. Fed. R. Evid. 401; 402.

9. Evidence Against Corizon LLC

 

Defendants request that this Court prohibit any evidence
about Corizon LLC because there is no indication that the entity
has anything to do with this case. (Doc. 119 at 11.) Plaintiffs
have agreed not to admit any testimony about Corizon LLC. (Doc.

120 at 7.) Accordingly, Defendants’ request is granted.

12

10. Irrelevant Policies and Procedures

Here, Defendants request that the Court prohibit Plaintiffs
from introducing evidence of policies not at issue in this case.
(Doc. 119 at 11-12.) Defendants worry that Plaintiffs will offer
the irrelevant policies to show that Defendant Corizon should be
liable for general impropriety, not the specific policies at
issue in this case. (l§;) Specifically, Defendants ask that
Plaintiffs should be prohibited from mentioning Defendant
Corizon’s intake and screening process, which is at issue in
another similar case. (;d;) For their part, Plaintiffs agree
that only relevant policies and procedures should be discussed
at trial. (Doc. 119 at 7.) While there appears to be no
disagreement between the parties, the Court reminds the parties
that the evidence at trial will be limited to ensure that issues
only relevant to the death of Loflin will be considered by the
jury. Accordingly, irrelevant information regarding policies,
procedures, or otherwise will be excluded from the trial.

11. Allegations of Alleged Understaffing

 

Next, Defendants contend that Plaintiffs should not be
permitted to present evidence of an alleged pattern of
understaffing at CCDC. (Doc. 119 at 12.) Defendants contend that
none of the allegations in this case implicate any alleged

staffing issues. (Id.) Moreover, Defendants contend that

13

deliberate indifference cannot be shown by establishing that the
jail was understaffed. (ld;)

After careful consideration, the Court defers ruling on
Defendants’ request at this time. While the staffing of the jail
is not directly implicated by the facts of this case, evidence
of understaffing may be related to Plaintiffs’ argument that
Defendant Corizon maintained a policy or custom of deliberate
indifference to the serious medical needs of jail inmates.
Without the context of trial, the Court is unable to speculate
as to how Plaintiffs will offer evidence of Defendant Corizon’s
alleged understaffing of the jail.

12. Arguments About Negligence

 

In their motion, Defendants contend that Plaintiffs should
be prohibited from making any argument that Defendants Kennedy
cr Corizon should be liable because they were negligent in their
care of Loflin. (Doc. 119 at 12-13.) In response, Plaintiffs
assert that they have no intention of making any negligence-
related argument. (Doc. 120 at 7.) While the parties appear to
be in agreement, it is worth noting that there is no remaining
clainl of negligence in this case. To the extent that either
party begins to make arguments related to negligence or the

elements of a negligence, that argument is prohibited.

14

13. Lay Witness Opinions

Here, Defendants request that Plaintiffs be prohibited from
offering improper opinions of lay witnesses. (Doc. 119 at 13.)
Specifically, Defendants request that Plaintiff Belinda Maley
“should not be permitted to testify that Corizon ‘killed' her
son and the like, and Ms. Kohne's opinions about whether
Defendants provided ‘good care' should be excluded.” (ld;) Under
Federal Rule of Evidence 701, a lay witness may testify in the
form of an opinion if that opinion is “[1] rationally based on
the witness’s perception; [2] helpful to clearly understanding
the witness’s testimony or to determining a fact in issues; and
[3] not based on scientific, technical, or other specialized
knowledge within the scope of Rule 702.” Pursuant to Federal
Rule of Evidence 701, the Court will allow testimony based on
the witness’s own perception. Without the context of trial and
the witness testimony, the Court is unable to fully determine at
this time whether each witness’s testimony is based on their own
perceptions and complies with the standard laid out in Federal
Rule of Evidence 701.

14. Evidence of Corporate-Level Finances

In their motion, Defendants also assert that Plaintiffs
should not be permitted to introduce evidence of Defendant
Corizon’s corporate-level finances or financial condition during

Plaintiffs’ case-in-chief. (Doc. 119 at 13.) Defendants assert

15

that this information is only relevant during the second phase
of the trial when the jury is able to consider punitive damages.
(lg;) In their response, Plaintiffs agree not to admit any
evidence about Defendant Corizon’s corporate-level finances
until the second stage of the trial. (Doc. 120 at 8.)
Accordingly, Defendants’ request is granted.

15. Attorneys' Fee Determined by the Court if Plaintiffs
Prevail

In the event that Plaintiffs are successful in proving
Defendants’ liability, the Court will determine the amount of
attorneys’ fees and costs that are warranted in this case. 42
U.S.C. § 1988(b).

16. Leading Questions on Direct

 

As is standard practice in this Court, leading questions
will generally not be permitted on direct examination. Fed. R.
Evid. 611.

17. Opinions or Reliance on Materials Not Previously
Disclosed in Discovery or in the Expert Reports

 

 

Defendants request that this Court prohibit the use of any
expert testimony at trial that was not properly disclosed in
discovery or previously submitted expert reports. (Doc. 119 at
14-15.) Plaintiffs assert that they have no intention of
admitting any expert testimony that was not properly disclosed.

(Doc. 8.) It is typically this Court’s standard practice to

16

exclude evidence that is not properly disclosed during
discovery. Accordingly, Defendants’ request is granted.
18. Reasonable Degree of Medical Certainty

Next, Defendants request that the Court limit the testimony
of Plaintiffs’ expert cardiologist, Charles Wickliffe. (Doc. 119
at 15-16.) Defendants suggest that Dr. Wickliffe's testimony
regarding Loflin's chances of survival, prognosis and reasonable
life expectancy should be limited because Dr. Wickliffe was
unable to offer his opinions with a reasonable degree of medical
certainty. (Doc. 119 at 15-16.) On February 8, 2018, this Court
denied Defendants’ motion seeking to limit the testimony of Dr.
Wickliffe. (Doc. 100.) In that order, the Court found that Dr.
Wickliffe was qualified to serve as an expert in this case.
(1§;) To the extent that Defendants are attempting to relitigate
the issues addressed in that order, Defendants’ request is
denied.

Additionally, the Court finds that Defendants have failed
to undermine Dr. Wickliffe's ability to offer an opinion within
a reasonable degree of medical certainty. This Court has
reviewed Dr. Wickliffe’s report (Doc. 69, Attach. 2 at 6-7) and
deposition (Doc. 94, Attach. 5 at 21-22). In this Court’s view,
Dr. Wickliffe offers an opinion based on his review of the facts
in this case that Loflin's chances for survival would have

improved. had. he received, proper treatment by' March 26, 2014.

17

While the Court will not permit expert witnesses to speculate,
Defendants have not shown that Dr. Wickliffe's expert opinion is
based on speculation or not with a reasonable degree of medical
certainty. Defendants are permitted to raise any concerns with
the content of Dr. Wickliffe's testimony on cross-examination.

19. Liability Insurance

 

In their motion, Defendants request that Plaintiffs should
be prohibited from introducing any evidence at trial about
Defendants’ insurance coverage. (Doc. 119 at 16.) Defendants
contend that such information would be highly prejudicial. (;d;)
Pursuant to Federal Rule of Evidence 411, “[e]vidence that a
person was or was not insured against liability is not
admissible to prove whether the person acted negligently or
otherwise wrongfully.” The parties will be bound by this rule at
trial.

20. Evidence of Loflin's Good Character

 

Next, Defendants argue that the Court should limit
testimony from “Plaintiffs' witnesses stating that Mr. Loflin
had a good character.” (Doc. 119 at 16-17.) Defendants contend
that this evidence is not relevant to the legal issues in this
case. (;d;) Plaintiffs assert that evidence of Loflin's
character is relevant to the determination of the potential
damage award. in this case. (Doc. 120 at 9-10.) After careful

consideration, the Court agrees with Plaintiffs. The parties

18

will be permitted to present evidence of Loflin's character as
it relates to a potential damage award in this case.
21. Reptile Argument

Defendants contend that Plaintiffs should be prohibited
from making any argument related to the “Reptile Theory.” (Doc.
119 at 17-19.) Essentially, this theory is based on arguing that
the jury should award damages in order to send a message to the
defendant and because the potential harm caused by the
defendant’s actions poses a threat to society as a whole. (ld;)
Defendants contend that this argument is improper and confuses
the issues in this case. (ld;)

While Defendants’ argument is again non~specific, the Court
generally agrees with the premise of Defendants’ argument. Both
parties should limit their arguments and testimony to the
relevant issues in this case. In this Court’s view, any
potential harm caused by Defendant Corizon to the greater
society is not relevant to the issues in this case. Because
Defendants have not offered any specific testimony for this
Court’s consideration, however, the Court must defer ruling on
Defendants’ motion at this time.

22. The Golden Rule Argument

 

Relatedly, Defendants next argue that the Court should
prevent Plaintiffs from asking the jury to determine liability

in this case by placing themselves in the Plaintiffs’ shoes.

19

(Doc. 119 at 19-20.) In this circuit, it is well established
that parties are not permitted to ask the jury to reward damages
by placing themselves in the shoes of the victim. McNely v.

Ocala Star Banner Corp., 99 F.3d 1068, 1071 (11th Cir. 1996).

 

The parties will be bound by this rule at trial.
23. Documents Not Produced in Discovery or in Pretrial Order

Next, Defendants request that the Court prohibit the
admission of any evidence that was not produced in discovery or
in the pretrial order. (Doc. 119 at 21.) Despite their request,
Defendants have not cited any specific evidence that may be
introduced at trial. For their part, Plaintiffs concede that
they do not intend to introduce any evidence that was not
included in the pretrial order or discovery. (Doc. 120 at 11.)
Accordingly, Defendants’ motion with respect to this request is
granted.

24. Demonstrative Exhibits to Jury

 

Defendants request that the Court not permit demonstrative
exhibits to be sent back: with the juryl during deliberations.
(Doc. 119 at 21.) Plaintiffs have agreed with Defendants’
request. (Doc. 120 at 11.) Accordingly, no demonstrative
exhibits will be sent with the jury during deliberations.

25. Depositions or Other Discovery During Opening Statements

 

Defendants request in their motion that Plaintiffs should

not be permitted to “[r]ead[], play[], Or refence[e] videotapes

20

of transcript excerpts or depositions to the jury in their
opening statement” or use their opening statement to make
improper arguments to the jury. (Doc. 119 at 21-22.) The Court
agrees with Defendants that opening statements are not the
proper forum to make arguments about the law to the jury. §§§
§l§g L.R. 83.22. Instead, opening arguments are an opportunity
to explain to the jury “what you expect the evidence to show”
throughout the case. ld; Accordingly, parties may reference
evidence as necessary in order to explain what the evidence is
expected to show at trial. The parties, however, will not be
permitted to read from transcripts or show videotapes that have
not be entered into evidence during their opening statements.

26. Improper and Prejudicial Voir Dire Statement Remarks

 

Defendants also request that the Court not permit
Plaintiffs to ask any improper or prejudicial statements during
voir dire, including improper hypothetical scenarios or
references to the potential jury award in this case. (Doc. 119
at 23.) As is standard practice in this Court, the Court will
conduct voir dire and will select questions from each parties’
proposed voir dire questions for use during the process. No
impermissible or improper questions from either party will be

permitted.

21

27. Relative Wealth of the Parties

 

Next, Defendants request that the Court prohibit any
evidence regarding the relative wealth of the parties at trial.
(Doc. 119 at 23-24.) Defendants contend that the evidence is
highly prejudicial, immaterial, and irrelevant. (ld;) After
careful consideration, however, Defendants’ request is
overbroad. At trial the parties will not be permitted to
introduce any information about Defendant Corizon’s financial
condition during the initial phase of the trial. This
information would be irrelevant to the determination of
Defendant Corizon’s liability and the amount of compensatory
damages to be awarded in this case. However, evidence of
Defendant Corizon’s financial condition is relevant to the
determination of an amount of punitive damages during the second
phase of the trial. Accordingly, the Court will permit this
testimony during the second phase of the trial. ln addition, the
Court finds that evidence of Loflin's wages is relevant to the
determination of compensatory damages in this case. The parties
will be permitted to submit evidence of his earnings during the
initial phase of the trial.

28. Settlement Discussions

 

The parties agree that there should be no reference to any
settlement discussions that were made in an attempt to settle

this case. (Doc. 119 at 24; Doc. 120 at 12.) Accordingly,

22

Defendants’ request to exclude any evidence related to
settlement discussions is granted.

29. Rule of Sequestration

 

The parties request that the Court exclude any witness from
the courtroom who is not testifying. (Doc. 119 at 24; Doc. 120
at 12.) This is the Court’s standard practice and, as a result,
the parties’ request is granted. Witnesses who may be called to
testify will not be permitted to remain in the courtroom.

30. Evidence of Sympathy

 

Finally, Defendants contend that Plaintiffs should not be
permitted to introduce any evidence of sympathy in this case.
(Doc. 119 at 25.) Defendants contend that this evidence unfairly
prejudices the proceedings and is irrelevant to the legal issues
in this case. (ld;) Plaintiffs have stated that they have no
intention of introducing evidence of sympathy at trial. (Doc.
120 at 12.) Accordingly, Plaintiffs will not be permitted to
introduce evidence of sympathy that is not relevant to prove a
fact at issue in this case.

so oRDERED this é§§:§Fday cf March 2019.

~¢MT“’?»-p%

wILLIAM T. MooRE, JR.L/’
uNITED sTATEs DIsTRIcT coURT
soUTHERN DIsTRIcT oF GEORGIA

23

